Title: To Thomas Jefferson from Me., Citizens of Hallowell, 16 August 1808
From: Hallowell, Me., Citizens of
To: Jefferson, Thomas


                  
                     
                     [16 Aug. 1808]
                  
                  The Inhabitants of the town of Hallowell, in legal town meeting assembled, respectfully represent, that being vested by the constitution with a right to address their rulers, and exhibit to them their sentiments on subjects of a public nature; they deem it a duty at this momentous crisis to express their wishes to the chief Magistrate of the Union.   They have perceived with unfeigned satisfaction, that your Excellency is impowered by Congress to suspend the Embargo whenever occurrences in Europe shall in your judgment render the measure expedient and proper.—They cannot resist the belief that the recent events in that part of the world afford sufficient reason for the exercise of the authority committed to you by Law to remove the Embargo in the whole or in part; and they presume your Excellency will be disposed to assume the exercise of that power if it can be done with propriety and safety. It would be painful to describe minutely the various evils which have thier origin in the Acts of the government prohibiting our usual maritime trade. The operation of the Embargo laws, interdicting the free departure of our ships and vessels from the ports of the United States, and their employment in the customary pursuits of commerce, while it creates general embarrassment and distress, bears peculiarly hard on this portion of the country. The inhabitants of the District of Maine have been long accustomed to mercantile enterprize, and the occupations connected with it, and are principally indebted for the competance they enjoy and they resourses they have acquired to their industry and activity on the Ocean. They cannot view a continuance of the Embargo, which is so severe a calamity to the citizens of the eastern and northern states without the most distressing anxiety; especially when an immensely productive commerce may now be prosecuted with Spain, Portugal and their colonial possessions. They apprehend that by the revolution in Europe, commenced and supported by the gallant efforts of an injured people, contending for their natural rights and liberty, a suspension of the Embargo laws has become consistent with the policy and welfare of the United States; however expedient in the opinion of some the measure might have been when adopted. They sincerely implore the blessing of Heaven on the exertions of those in Europe who are struggling against usurpation, and for rights dearest to the heart of man; but if they are destined to submit to the power of external despotism, still they confidently hope and believe that a profitable trade might be pursued with the West India Islands, the whole continent of America, and a large portion of the Eastern world.—They are fully sensible of the importance of acquiescence in the execution of the laws of their country, and have uniformly shown a respectful obedience to the acts of the government laying the Embargo, although they with their fellow citizens have thereby sustained inconveniences and distresses unexampled since our revolutionary contest. Influenced by a patriotic attachment to the constitution, they are ever ready to encounter any sacrifies and privations which the prosperity and good of the country may demand; but under the impression that the time has arrived when a removal of the Embargo will produce the most beneficial effects in the United States, your Petitioners respectfully request your Excellency to suspend the several acts imposing the same.
                  They ardently pray for the permanent prosperity of their country, and for the personal happiness of your Excellency.
               